United States Court of Appeals
                        For the First Circuit


Nos. 15-1653, 15-1721

                BOCH IMPORTS, INC., D/B/A BOCH HONDA,

                    Petitioner, Cross-Respondent,

                                 v.

                   NATIONAL LABOR RELATIONS BOARD,

                    Respondent, Cross-Petitioner.


    PETITION FOR REVIEW AND CROSS-APPLICATION FOR ENFORCEMENT
        OF AN ORDER OF THE NATIONAL LABOR RELATIONS BOARD


                               Before

                  Barron and Stahl, Circuit Judges,
                    and Sorokin,* District Judge.


     Anthony D. Rizzotti, with whom Gregory A. Brown and Littler
Mendelson, P.C., were on brief, for petitioner.
     Jared Cantor, with whom Kira Dellinger Vol, Supervisory
Attorney, Richard F. Griffin, Jr., General Counsel, Jennifer
Abruzzo, Deputy General Counsel, John H. Ferguson, Associate
General Counsel, and Linda Dreeben, Deputy Associate General
Counsel, were on brief, for respondent.


                            June 17, 2016




     *   Of the District of Massachusetts, sitting by designation.
            BARRON,    Circuit   Judge.     This   case   concerns   cross-

petitions from an order that the National Labor Relations Board

("Board") issued in 2015.        The Board ruled that a Massachusetts

car dealership was liable for unfair labor practices in two

respects.    The Board concluded that the dealership was liable for

certain unlawful workplace policies because the dealership failed

to take the steps necessary to "repudiate" them, even though the

dealership had revised the policies to make them compliant with

federal labor law.     The Board also concluded that the dealership's

ban on employees' wearing pins, insignia, and "message clothing"

in the workplace constituted an unfair labor practice even in the

ban's revised form.

            In petitioning for review, the dealership principally

argues that the Board's findings are not supported by substantial

evidence and that the Board applied its precedents arbitrarily and

capriciously.    The Board responds that it reasonably applied its

precedents to the facts that it supportably found, both with

respect to the steps that an employer must take to repudiate a

formerly    unlawful   workplace   policy    and   with   respect    to   the

circumstances that may justify the imposition of a dress ban as

sweeping as the one at issue here.          The Board therefore requests

that we grant its petition for enforcement of its order.

            We conclude that the Board's rulings are supported by

substantial evidence and by reasoning that is not arbitrary and


                                   - 2 -
capricious.      We thus deny the dealership's petition for review and

grant the Board's petition for enforcement.

                                     I.

            This dispute concerns a Honda dealership located in

Norwood, Massachusetts.        That dealership is operated by Boch

Imports, Inc., which does business as Boch Honda.                For ease of

reference, we will refer to the petitioner simply as "Boch."

            We start our review of the lengthy history of this case

with the response provoked by Boch's issuance of an employee

handbook in July 2010.         Less than a year after the handbook's

publication, in 2011, the Boch employees' collective bargaining

representative -- the International Association of Machinists &

Aerospace    Workers,    District   Lodge     15,    Local   Lodge   447    (the

"Union") -- asserted that some of the workplace policies contained

in that handbook infringed upon employees' right to organize in

violation of the National Labor Relations Act ("NLRA").                       29

U.S.C. § 151, et seq.      [J.A. 1, 77-81]

            Discussions between Boch and the Union over the possible

revision    of   those   policies   ensued.      While   those   discussions

continued, the Union filed a formal charge against Boch with the

Board.     That charge alleged that Boch maintained workplace rules

in   its    2010    employee    handbook      that     "interfere[d]       with,

restrain[ed] or coerce[d] employees in the exercise of" their




                                    - 3 -
rights to organize under Section 7 of the NLRA, in violation of

Section 8(a)(1) of the NLRA.1    29 U.S.C. § 158(a)(1).

            In September 2011, however, Boch's collective bargaining

unit decertified the Union.     The discussions between Boch and the

Union thus came to an end.      But Boch then began to discuss the

possible revision of the policies contained in the 2010 handbook

with the Board's regional office.

            Prior to Boch's making any revisions, the Board, on

December 31, 2012, issued a formal complaint against Boch that

stemmed from the Union's charge.         See id. § 160(b); 29 C.F.R.

§ 102.15.    The Board's complaint alleged that certain portions of

the policies in Boch's 2010 employee handbook violated Section

8(a)(1) of the NLRA.      For example, the complaint alleged that

Boch's 2010 social media policy impermissibly threatened employees

with disciplinary action if they engaged in conduct -- even when

off Boch's property and off the clock -- that could potentially

have a "negative effect on the Company."      [J.A. 16, 209]

            The Board's complaint identified the following policies

in the 2010 handbook as containing unlawful provisions: social




1   Section 7 of the NLRA provides:
       "Employees shall have the right to self-organization, to
       form, join, or assist labor organizations, to bargain
       collectively through representatives of their own
       choosing, and to engage in other concerted activities
       for the purpose of collective bargaining or other mutual
       aid or protection . . . ." 29 U.S.C. § 157.


                                 - 4 -
media,    confidential   and   proprietary   information,    discourtesy,

inquiries concerning employees, solicitation and distribution, and

dress code and personal hygiene (the "2010 Policies").              [J.A. 2-

5]   We note that the portion of the dress code and personal hygiene

policy that restricts the wearing of pins, insignias, and message

clothing     figures    particularly   prominently    in    these     cross-

petitions.     We refer to that portion of the policy throughout as,

simply, the "dress ban."

             In March 2013, before the Board had made any ruling on

the complaint, Boch issued a revised employee handbook that altered

the workplace policies that were the subject of the Board's

complaint.     The 2013 handbook was certified as received by all of

the employees affected by the 2010 Policies.         [J.A. 82-83]

             Notwithstanding the publication of the revised handbook,

the Board issued an amended complaint against Boch on June 17,

2013.     The amended complaint stated that Boch was liable for

violating Section 8(a)(1) of the NLRA by having "maintained," from

December 21, 2011 to about May 2013, specified portions of the

2010 Policies (the "2010 Policy Provisions"), and by maintaining,

from about May 2013 to present, a revised version of the 2010 dress

ban.     [J.A. 15-16]    The 2013 version of the dress ban provided:

"Employees who have contact with the public may not wear pins,

insignias, or other message clothing."       [J.A. 251]




                                  - 5 -
            The Administrative Law Judge ("ALJ") held a telephone

conference call with the parties regarding the amended complaint.

[Blue Br. 9]   Boch argued on that call that the allegations in the

complaint concerning the 2010 Policy Provisions were moot in light

of   the   revisions    Boch   made    to     those   provisions   and   Boch's

publication of the revised handbook in 2013.             The ALJ agreed with

Boch that "it would not effectuate the policies of the [NLRA] to

spend time on" those no longer operative policy provisions.                See

Boch Imports, Inc. v. NLRB ("Boch"), 362 NLRB No. 83, 2015 WL

1956199, at *8 (2015) (ALJ opinion appended to Board opinion).

The ALJ thus indicated that the parties should focus on the

lawfulness of the 2013 version of the dress ban.

            At the hearing on the complaint, the General Counsel for

the Board stipulated that, with the exception of the 2013 dress

ban, the policies contained in Boch's 2013 employee handbook did

not violate Section 8(a)(1) of the NLRA.               That is, the General

Counsel stipulated that, save for the dress ban, each of the 2010

Policy Provisions had been revised in a manner that made them

compliant with the NLRA.

            Following the hearing, and after receipt of the parties'

briefs, in which the Board in its brief argued that Boch's revision

of the 2010 Policy Provisions did not render moot the issue of

Boch's liability for those provisions, the ALJ issued its ruling

on   January   13,     2014.    The    ALJ     explained   that    a   "careful


                                      - 6 -
examination" of Board precedent "convince[d] [the ALJ] that [his]

initial impression [of the mootness of the 2010 Policy Provisions]

was incorrect."   Id.    The ALJ held that certain of the 2010 Policy

Provisions violated Section 8(a)(1) of the NLRA at the time they

were set forth in the 2010 handbook, insofar as employees would

"reasonably   construe    the   language    [in   those   provisions]   to

prohibit Section 7 activity."     Id.

           The ALJ further held, on the basis of the Board's

decision in Passavant Memorial Area Hospital ("Passavant"), 237

NLRB No. 21, 1978 WL 7798, (1978), that the publication of the

revised handbook in 2013 did not suffice to relieve Boch of

liability under the NLRA for the 2010 Policy Provisions because,

although Boch had revised them, Boch had failed to "repudiate"

them.   Boch, 2015 WL 1956199, at *8.      In particular, the ALJ found

that "[w]hile there has been an adequate publication [of the

revised provisions] to the affected employees, the dress code

provision remains as is in the handbook, and there have been no

assurances by [Boch] that, in the future, it will not interfere

with employees' Section 7 rights."        Id.

           The ALJ then addressed the 2013 dress ban.        The ALJ held

that Boch's interest in maintaining its public image did not

justify the imposition of a "blanket" ban on the wearing of pins,

insignias, and message clothing without regard to such factors as

size and message.        Id.    The ALJ held, however, that Boch's


                                  - 7 -
interests in promoting workplace safety and preventing damage to

vehicles did justify the imposition of a comprehensive ban on pins.

Id.   Thus, the ALJ held that Boch violated Section 8(a)(1) of the

NLRA by maintaining, from about May 2013 onward, a ban on insignias

and message clothing.    Id.

           The ALJ ordered Boch to rescind the non-compliant parts

of its 2013 dress ban.    Id.   The ALJ also ordered Boch to post a

notice at every Boch dealership and related retail business.    Id.

Such notice was to advise employees that they had certain rights

under Section 7 of the NLRA; that some of the policies in Boch's

2010 employee handbook interfered with those rights; that Boch had

since rescinded the unlawful policy provisions; that Boch would

rescind the portion of the 2013 dress code ban prohibiting the

wearing of insignias and message clothing; and that Boch would not

impinge on employees' Section 7 rights in any related manner in

the future.   Id.

           Boch appealed to the Board, challenging its rulings as

to both repudiation and the 2013 dress ban.     On April 30, 2015,

the Board issued its decision.    The Board held that the language

of the 2010 Policy Provisions would be reasonably construed by

employees as impinging on their Section 7 rights.2     Id. at *1 &


      2In its cross-exceptions to the ALJ's ruling, the Board
contended that the ALJ failed to make findings regarding the
legality of certain provisions of Boch's 2010 social media policy



                                - 8 -
n.3.     The Board also held that those provisions, though they had

been revised in a manner that the Board's General Counsel had

stipulated rendered them lawful (save for the dress ban), were not

repudiated    within    the   meaning   of   Passavant   and   other   Board

precedents.     Id.    The Board based that conclusion on, among other

things, its findings that Boch "neither notified its employees of

its unfair labor practices nor provided them assurances that it

would not interfere with their Sec. 7 rights in the future."            Id.

The Board therefore held Boch liable for having maintained the

2010 Policy Provisions until their revision in 2013.            Id.

             The Board next turned to the 2013 dress ban.         The Board

held that, for the reasons stated by the ALJ, Boch's interest in

maintaining its public image did not justify the ban.             Id. at *2

& n.6.    But the Board disagreed with the ALJ's ruling that Boch's

interests in promoting workplace safety and preventing damage to

vehicles justified the imposition of a ban on pins.             Id. at *3 &

nn.7-8.     The Board held that the ban on pins was not narrowly

tailored to address those concerns.          Id.

             The Board then ordered Boch to issue a much more detailed

notice than the ALJ had required.            See id. at *4-5.    The Board

required Boch to issue a notice that included specific descriptions



that were referenced in the Board's amended complaint. On appeal,
the Board found merit in that contention and concluded that the
social media provisions were unlawful. Boch, 2015 WL 1956199, at
*1.


                                   - 9 -
of the policy provisions found to be unlawful, apprised employees

of their Section 7 rights, and assured employees against future

interference with such rights.   Id.    However, the Board required

that Boch post notices only at the "facility or facility it owns

or operates . . . , at which the rules found unlawful were or are

in effect" (i.e., the Norwood dealership).    Id. at *4.

          One Board member dissented.    He concluded that Boch was

not liable for the 2010 Policy Provisions because, on his view,

Boch had done enough to repudiate those provisions.        Id. at *6

(Johnson, dissenting).   He reasoned that "where there has been no

overt interference with Section 7 activity and an employer has

taken pains to fully comply with the Act through a line-by-line

revision of its handbook in cooperation with the Region and with

its approval, Passavant need not be applied with hyper-technical

precision."    Id.

          The dissenting Board member also disagreed with the

Board regarding its ruling on the 2013 dress ban.    He agreed that

the dress ban, save for the portion banning pins, was too broad to

be justified by the dealership's interest in maintaining its public

image.   Id.   But he concluded that Boch's ban on pins -- though

also not justified by Boch's interest in maintaining its public

image -- was justified by the dealership's interest in preventing

damage to vehicles.   Id.




                              - 10 -
             We first consider Boch's challenge to the Board's ruling

as to repudiation. We then turn to Boch's challenge to the Board's

ruling as to the 2013 dress ban.

                                   II.

             We review the Board's decision for "mistakes of law,

lack of substantial evidence to support factual findings, and

arbitrary or capricious reasoning."       The Edward S. Quirk Co., Inc.

v. NLRB, 241 F.3d 41, 42 (1st Cir. 2001); 29 U.S.C. § 160(e).            We

accord   the    Board   considerable   deference,   as   "[w]e   may    not

substitute our judgment for the Board's when the choice is 'between

two   fairly    conflicting   views,   even   though   the   court   would

justifiably have made a different choice had the matter been before

it de novo.'"    Yesterday's Children, Inc. v. NLRB, 115 F.3d 36, 44

(1st Cir. 1997) (quoting Universal Camera Corp. v. NLRB, 340 U.S.

474, 488 (1951)).       Where the Board adopts the conclusions and

reasoning of the ALJ, we review the ALJ's reasoning as if it were

that of the Board.      See McGaw of P.R., Inc. v. NLRB, 135 F.3d 1,

3 n.3 (1st Cir. 1997).     Where the Board adopts the conclusions of

the ALJ but not the ALJ's reasoning, we review only the Board's

reasoning.

                                  III.

             In petitioning for review of the Board's repudiation

ruling, Boch does not challenge the Board's ruling that the 2010

Policy Provisions were unlawful when they were imposed.                Boch


                                 - 11 -
contends instead that the Board erred in concluding that Boch took

insufficient      steps    to   repudiate    those   provisions.      We    first

describe    the    legal    framework    for    deciding    what   constitutes

repudiation and how the Board applied that framework to these

facts.     We then explain why we conclude that, contrary to Boch's

contentions, the Board did not err in concluding that Boch failed

to repudiate.

                                        A.

            Longstanding Board precedent requires that in order for

an employer to be relieved of liability for a workplace policy

that   constitutes    an    unfair   labor     practice,    an   employer   must

repudiate that policy, even if the employer has since discontinued

that policy or revised it in a manner that makes it compliant with

the NLRA.     See Passavant, 1978 WL 7798, at *2; Sequoyah Spinning

Mills, 194 NLRB No. 179, 1972 WL 4224, at *30 (1972); Pepsi-Cola

Bottling Co. of Sioux City ("Pepsi"), 170 NLRB No. 58, 1968 WL

18830, at *5 n.4 (1968); see also Lily Transp. Corp. & Robert

Suchar ("Lily"), 362 NLRB No. 54, 2015 WL 1439930, at *1, *3

(2015).      The   "fundamental      remedial    purpose"    served   by     this

repudiation requirement is to protect employees from the potential

lingering effects of an unfair labor practice, even though that

practice has been halted.          Webco Industries, Inc., 327 NLRB No.

47, 1998 WL 866665, at *2 (1998).




                                     - 12 -
            Consistent with the repudiation requirement's underlying

purpose, the Board has made clear that the employer is obliged to

"signal[]     unambiguously"     to   employees    that   the     employer

"recognizes that it has acted wrongfully, that it respects their

Section 7 rights, and that it will not interfere with those rights

again."     Id.   Without these signals, "there is no assurance that

the coercive effects of the initial wrongful conduct will not

linger in the workplace."      Id.

            The Board relied here on Passavant, in which the Board

explained    that,   to   be   effective,   the   employer's    notice   of

repudiation must be "adequate[ly] publi[shed]" to the affected

employees, must not be accompanied by the "proscribed conduct on

the employer's part after the publication," and "should give

assurances to employees that in the future their employer will not

interfere with the exercise of their Section 7 rights." Passavant,

1978 WL 7798, at *2 (citation omitted).       Passavant also explained

that the notice of repudiation to employees "must be 'timely,'

'unambiguous,' 'specific in nature to the coercive conduct,' and

'free from other proscribed illegal conduct.'"             Id. (quoting

Douglas Div., The Scott & Fetzer Co., 228 NLRB No. 124, 1977 WL

8482, at *15 (1977), enf. denied on other grounds by NLRB v.

Douglas Div., The Scott & Fetzer Co., 570 F.2d 742 (8th Cir.

1978)); see also Sequoyah Spinning Mills, 1972 WL 4224, at *1, *30

(noting, in concluding that notice of repudiation was ineffective,


                                  - 13 -
that the notice "fail[ed] to repudiate or even make any reference

to the coercive conduct" at issue); Pepsi, 1968 WL 18830, at *5

n.4 ("It is no defense to the 8(a)(1) violations that on April 25

[employer] posted a notice disavowing any unfair labor practices

it          may      have     committed.            This        disavowal     was

ineffective . . . because it was ambiguous in that it did not

specify the conduct to which it had [sic] reference.").

                  In this case, the Board concluded that Boch did not meet

its burden to show that it had effectively repudiated the 2010

Policy Provisions.           See Lily, 2015 WL 1439930, at *3 (noting that

the employer bears the burden of demonstrating repudiation).                 The

Board based that conclusion on its findings that Boch "neither

notified its employees of its unfair labor practices nor provided

them assurances that it would not interfere with their Sec. 7

rights in the future."3          See Boch, 2015 WL 1956199, at *1 n.3.

                  Boch contends that the Board's repudiation ruling cannot

stand       because    its   findings   are   not   supported    by   substantial


        3
       The Board stated in its opinion that it agreed with the
ALJ's decision regarding repudiation, and the ALJ, as we have
noted, based that decision in part on its finding that Boch
continued to engage in proscribed conduct after the publication of
the 2013 handbook, in that the dress ban continued to be unlawful.
See Boch, 2015 WL 1956199, at *1, *8.           Given the Board's
independent grounds for concluding that there was no repudiation,
we focus, as the parties do, on those other grounds for the Board's
repudiation ruling, without addressing whether Boch's maintenance
of the dress ban provides a separate basis for concluding that
Boch failed to repudiate the 2010 Policy Provisions, only one of
which involved a dress ban.


                                        - 14 -
evidence; because its conclusions of law rely on an arbitrary and

capricious application of the Board's repudiation precedents; and

because the Board's ruling in this case cannot be squared with the

Board's   independently     expressed      policy    in   favor    of   remedying

unfair labor practices through cooperative means.                 We disagree as

to each contention.

                                      B.

           In challenging the evidentiary basis for the Board's

repudiation ruling, Boch takes aim at the Board's findings as to

Boch's failure to provide assurances to employees and as to Boch's

failure to notify employees about the unlawful nature of the 2010

Policy Provisions.     Both Board findings, however, are supported by

substantial evidence.

           First,    as    to   assurances,    Boch    notes    that    the   2013

employee handbook did set forth certain guarantees to employees as

to how they would be treated.         Those guarantees, however, do not

speak specifically to the Section 7 rights to organize that the

Board determined were infringed by the 2010 Policy Provisions.

The   guarantees    Boch   points   to     instead    concern     protection   of

employees from discrimination and harassment in the workplace and

Boch's commitment to promoting ethical conduct.                   The guarantees

make no reference to Section 7 or the rights guaranteed by the

NLRA at all.   [Blue Br. 23, J.A. 223-24, 255]               And, indeed, the

guarantees were not changed from the 2010 handbook to the 2013


                                    - 15 -
handbook   to    reflect   Boch's    liability    for   the   2010   Policy

Provisions.     [J.A. 181, 186-88, 212]      We thus do not see how Boch's

retention of the 2010 guarantees in the 2013 handbook shows that

the Board lacked substantial evidence for its finding that Boch

failed to assure its employees that it would not interfere with

the Section 7 rights implicated by the provisions set forth in the

2010 handbook that the Board found violated the NLRA.

           As to notice of unlawful conduct, Boch notes that the

2010 Policy Provisions (save for the dress ban) were, as the

Board's General Counsel stipulated, revised to be compliant with

the NLRA and that the revised provisions were contained in the

2013 handbook that was distributed to all affected employees.          But

the simple fact -- unchallenged by Boch -- is that Boch did nothing

more in terms of notification than to provide copies of the revised

handbook to employees.      There is no evidence that Boch informed

employees that some of the policies contained in the 2010 handbook

were -- or even may have been -- unlawful, or even that parts of

those policies could be construed as impinging on employees'

Section 7 rights.     Nor did the ALJ state otherwise in finding that

there had been an "adequate publication" of the 2013 handbook.

See id. at *8.

           Thus, the Board's finding that Boch did not "notif[y]

its employees of its unfair labor practices" -- let alone provide

the sort of "unambiguous" and "specific" notice that Passavant


                                    - 16 -
requires -- is supported by substantial evidence.              And that is

true even if we were to somehow construe the ALJ to have mistakenly

found that in "adequate[ly] publi[shing]" the 2013 handbook, Boch

actually did notify employees, albeit implicitly, of its unfair

labor practices.      See C.E.K. Indus. Mech. Contractors, Inc. v.

NLRB, 921 F.2d 350, 355 (1st Cir. 1990) (noting that, where the

Board's findings conflict with those of the ALJ, we are to defer

to   the   Board's   findings   so   long   as   they   are   supported   by

substantial evidence).

            Boch does also appear to argue that, notwithstanding the

Board's findings as to assurances and notification, the Board

lacked substantial evidence to support its conclusion that Boch

needed to do more than it did to repudiate the 2010 Policy

Provisions.    But that argument is not a challenge to whether the

evidence in the record supports the Board's findings about the

limited nature of Boch's assurances and notification to employees.

That argument is instead a challenge to the Board's application to

these facts of prior Board precedents concerning what constitutes

repudiation.   And so we consider that challenge in connection with

Boch's challenge to the Board's treatment of its own repudiation

precedents, which is the issue to which we now turn.4


      4Boch contends that it was lulled by the ALJ into not
presenting evidence of repudiation. Boch thus requests that this
Court, at a minimum, remand to the Board so that Boch can have the



                                 - 17 -
                                   C.

          We   start    with   Boch's   apparent   contention   that   the

repudiation requirement that generally applies to unfair labor

practices does not apply -- or does not apply with the same

vigor -- to the practices at issue here.           But Boch provides us

with no basis for reaching that conclusion.

          Board precedent is clear that an employer may violate

Section 8(a)(1) of the NLRA through the promulgation of a workplace

policy that either explicitly or implicitly restricts employees'

Section 7 rights.      See Guardsmark, LLC v. NLRB, 475 F.3d 369, 374

(D.C. Cir. 2007) (citing Martin Luther Memorial Home, 343 NLRB No.



opportunity to develop the record and so the Board can make fact
findings regarding repudiation on the basis of a more developed
record. [Blue Br. 23 n.3] But Boch did not make that lulling
argument to the Board on appeal from the ALJ's ruling. Nor did
Boch request that the Board remand to the ALJ for greater
development of the record regarding repudiation.      [Gray Br. 11
n.6; Red Br. Add. 11-14] Accordingly, Boch's never-before-raised
argument about its right to further factual development is not
properly before us. See 29 U.S.C. § 160(e); NLRB v. Saint-Gobain
Abrasives, Inc., 426 F.3d 455, 459 (1st Cir. 2005). Moreover, we
note that, prior to the ALJ's ruling, the Board stated in its brief
to the ALJ that the "mere discontinuance of alleged unfair labor
practices does not render [a] case moot" absent "dissipati[on]
[of] the effects of [such] practices and preventi[on] [of] the
recurrence of similar unlawful conduct in the future," and yet
Boch does not appear to have addressed that contention.       Thus,
given that Boch chose not to give either the ALJ or the Board a
chance to consider the lulling issue in the first instance, we see
no basis on this record for concluding on our own that Boch's
lulling contention has any merit. [Board Br. to ALJ 29] Nor do
we see any basis in the record for the dissent's speculative
assertions about what must have transpired below. See infra at
40, 42 n.16, 43.



                                 - 18 -
75, 2004 WL 2678632, at *1-2 (2004)).          Board precedent is equally

clear that a workplace policy implicitly restricts employees'

Section 7 rights if -- as the Board found here -- employees would

reasonably construe the policy as restricting such rights, even if

that policy need not be so construed and even if that policy was

neither   intended   to   be   applied   nor    in   fact    applied   in   an

impermissibly restrictive fashion.         Id.5      And, finally, Board

precedent is clear that the requirement of repudiation applies to

violations of just this implicit type.         See Lily, 2015 WL 1439930,

at *1, *3.

             Although Boch asserts that employees would derive no

benefit from Boch's "notifying [them] that [they] could have

construed defunct policies to restrict their Section 7 rights,"

the Board's application of Passavant and related Board precedent

to these facts was not arbitrary and capricious.            Such application

was instead perfectly in accord with these precedents.             Nor does

Boch contend that these precedents were founded on arbitrary and


     5  The dissent states that, in determining whether Boch
employees "would reasonably construe" the 2010 Policy Provisions
as impinging on their Section 7 rights, the ALJ "inexplicably
abandoned the proper legal standard in the process of attempting
to apply it," infra at 45, because, with respect to 2 of the 15
challenged provisions, the ALJ purportedly focused on whether
employees "could" -- rather than "would" -- construe the provisions
to be unlawful. We have no reason to resolve the issue, as this
argument is neither one Boch itself made below nor one Boch makes
in its petition to this Court. [Red Add. (Cross-Exceptions); A.R.
41-43]



                                 - 19 -
capricious reasoning -- that is to say, Boch makes no developed

argument   that   the   benefits   employees   derive    from    repudiation

generally would not also apply here.6          The Board's ruling thus

certainly falls within the not inconsiderable realm of reasonable

discretion that an agency possesses to determine how to apply its

own past precedents.     See Harrington v. Chao, 372 F.3d 52, 58 (1st

Cir. 2004) (observing that only a "narrow band of administrative

determinations . . . fail the deferential arbitrary and capricious

test").

           Boch next contends, somewhat relatedly, that the Board

acted unreasonably in relying on Lily and Lytton Rancheria of

California d/b/a Casino San Pablo & Unite Here Local 2850 ("Casino

San Pablo"), 361 NLRB No. 148, 2014 WL 7330998 (2014).              In each

case, the Board concluded that an employer's removal of unlawful

policies from its employee handbook, without more, did not suffice

to relieve the employer of liability for those policies.              Lily,

2015 WL 1439930, at *1, *3; Casino San Pablo, 2014 WL 7330998, at

*6.

           Boch   contends   neither    case   applies    here    given   the

history of cooperation between Boch and the Board.          But the Board

reasonably concluded otherwise.        Lily and Casino San Pablo each


      6With regard to Lily in particular, Boch simply notes, in
its reply brief, that no Court of Appeals has reviewed the case or
cited it positively.     But that is not a sound argument for
concluding that the reasoning in Lily was arbitrary and capricious.


                                   - 20 -
drew on Passavant and focused on the steps the employer took (or

did not take) to disavow its prior unlawful policies.                 See Lily,

2015 WL 1439930, at *1, *3; Casino San Pablo, 2014 WL 7330998, at

*6.     Neither case indicated that the employer's cooperation or

non-cooperation with the Board in excising the unlawful workplace

policies    from    the     employee   handbook     mattered    in   determining

whether the employer had done enough to repudiate those policies.

            We also find no merit in Boch's contention that the Board

acted unreasonably in failing to give weight to two Board cases in

which    the     Board    found   there    was    effective     repudiation   --

Extendicare Health Services, Inc. d/b/a Rivers Bend Health & Rehab.

Serv. & Amer. Fed'n of State, Cnty., and Mun. Emps., AFL-CIO, Local

913 ("Rivers Bend"), 350 NLRB No. 16, 2007 WL 1946628 (2007), and

The Broyhill Co. & District No. 162, Int'l Ass'n of Machinists &

Aerospace Workers, AFL-CIO ("Broyhill"), 260 NLRB No. 183, 1982 WL

24367 (1982).        Instead, we conclude that the Board reasonably

distinguished each of those cases on their facts.                See Boch, 2015

WL 1956199, at *1 n.3.

            In Rivers Bend, the Board stated that "the Passavant

decision indicates that what an employer must do to [repudiate] a

violation may depend on the nature of the violation."                   2007 WL

1946628, at *2, *18.          The Board in that case concluded that the

employer       repudiated    an   unfair    labor    practice    involving    an

unbargained-for increase in meal prices.             Id.   There, the employer


                                       - 21 -
notified employees that the price increase was "not legal," that

it was abandoning the increase, and that it would compensate

employees for the increase.    Id.

          The conclusion in Rivers Bend that such notice was

sufficient to constitute effective repudiation in view of the

"relatively minor importance" of the unfair labor practice, id.,

does not help Boch.    As the Board supportably found, Boch did less

than the employer did in Rivers Bend, as Boch provided no notice

of its prior unlawful conduct to employees.

          Similarly, in Broyhill, the Board concluded that an

employer "did all that it reasonably could do to disavow the

unlawful conduct" by notifying employees that a supervisor of the

company "may have acted in an improper manner" and by assuring

employees that it would not again engage in the sort of restrictive

activity engaged in by the supervisor.     Broyhill, 1982 WL 24367,

at *2, *8-9, *11.     But, as the Board supportably found, Boch did

less than the employer in that case, too, as Boch neither "notified

its employees of its unfair labor practices nor provided them

assurances that it would not interfere with their Sec. 7 rights in

the future."   See Boch, 2015 WL 1956199, at *1 n.3.

          In sum, the Board drew reasonable distinctions with past

Board precedents finding repudiation, and the Board reasonably

found Board precedents finding no repudiation to be on point.    We

thus conclude, contrary to Boch's contentions, that the Board acted


                                - 22 -
well within its discretion in applying its repudiation precedents.

See Jicarilla Apache Nation v. U.S. Dep't of Interior, 613 F.3d

1112, 1120 (D.C. Cir. 2010) (noting that agency actions may "stand

without elaborate explanation where distinctions between the case

under review and the asserted precedent are so plain that no

inconsistency appears").

                                  D.

          That brings us to Boch's contention that the Board's

repudiation ruling is arbitrary and capricious for the additional

reason that it supposedly conflicts with the Board's previously

stated policy in favor of encouraging the remedying of unfair labor

practices without litigation.    We do not agree.

          The Board has emphasized that it is important to elicit

employers' voluntary cooperation, as such cooperation helps to

effectuate the goals of the NLRA expeditiously.         See, e.g.,

Broyhill, 1982 WL 24367, at *2.    And, in this case, Boch did work

with the Board in conducting a "line-by-line" revision of its 2010

handbook, Boch, 2015 WL 1956199, at *6 (Johnson, dissenting), with

the result that the Board stipulated to the lawfulness of the

revised policy provisions (save for the dress ban).

          Nevertheless, Boch clearly did not reach an agreement

with the Board that encompassed whether Boch had repudiated the

2010 Policy Provisions.    The Board thus reasonably concluded that

Boch's cooperation with the Board in revising its employee handbook


                                - 23 -
is simply not germane to the determination of whether Boch is

liable for those provisions insofar as Boch failed to repudiate

them. In other words, the fact that Boch cooperated with the Board

in revising the 2010 Policy Provisions is essentially a non

sequitur, as Boch did not cooperate on the issue that matters,

which   involves   providing   adequate    notice   and   assurances   to

employees.     See Boch, 2015 WL 1956199, at *1 n.3 ("[W]e value

cooperation to revise problematic rules and prompt remedying of

unfair labor practices.     But merely revising the unlawful rules

does not remedy the unfair labor practices at issue, absent notice

to the affected employees that the violations occurred and that

they will not be repeated.").      And, as we have explained, Board

precedent supports that conclusion.       See Lily, 2015 WL 1439930, at

*1, *3; Casino San Pablo, 2014 WL 7330998, at *6.

                                  IV.

             We now turn to Boch's challenge to the Board's ruling

that Boch's 2013 dress ban -- which prohibits "employees who have

contact with the public" from wearing "pins, insignias, or other

message clothing" -- violates Section 8(a)(1) of the NLRA.             We

first describe the Board's key precedents in this area.         We then

address Boch's challenge to the Board's application of its own

precedents to these facts.




                                - 24 -
                                   A.

          The      Board   has   made     clear   that   employees    are

"presumptively entitled under Section 7 to wear union insignia and

other attire during" work hours.        Pathmark Stores, Inc. & Local

342-50,   United    Food   and   Commercial   Workers    Union,   AFL-CIO

("Pathmark"), 342 NLRB No. 31, 2004 WL 1531761, at *2 (2004).7        But


     7 The dissent questions whether it is correct to apply such a
presumption to dress rules without regard to whether the rules are
tailored to working time and working areas. See infra at 48-56.
In so doing, the dissent notes that the Board applies a different
set of presumptions to rules prohibiting union solicitation and
distribution. In that distinct context, the Board has developed a
set of legal rules in which restrictions on solicitation and
distribution   are   deemed   presumptively  lawful   unless   the
restrictions proscribe solicitation during nonworking time or
proscribe distribution during nonworking time in nonworking areas,
in which case the restrictions are deemed presumptively unlawful.
Beth Israel Hosp. v. NLRB, 437 U.S. 483, 492-93 (1978). But we do
not see why -- and the dissent does not explain why -- it
necessarily would be unreasonable for the Board to apply a
different set of presumptions to dress rules than it would apply
to solicitation and distribution rules, given the differential
nature of the employee activity each type of rule addresses.
Active solicitation and distribution diverts employee time, while
the passive wearing of clothes and accessories obviously does not.
And the inherently intrusive nature of the former activities
distinguishes them from the latter as well. Thus, given that an
employer has a particularly legitimate interest in preventing
employees from spending their work time on non-work-activities,
the basis for treating solicitation and distribution differently
is not hard to identify. See Republic Aviation Corp. v. NLRB, 324
U.S. 793, 802-03 & nn.7, 10 (1945) (implicitly contrasting these
two contexts). To the extent the dissent suggests that dress rules
should be deemed presumptively lawful only when confined to public
areas, we note that the 2013 dress ban is not tailored to public
areas such as the showroom or selling floor. In any event, Boch
does not challenge this aspect of the Board's ruling, and so we
have no reason to call into question, without proper briefing, the
presumption that the Board employed and that Boch accepts. See



                                 - 25 -
the Board has also made clear that an employer may limit that

activity, as Boch did with the 2013 dress ban, if the employer

shows that there are "special circumstances" that justify the

limitations imposed.    Id.

          Special circumstances exist, according to the Board,

"when the[] display [of union attire] may jeopardize employee

safety, damage machinery or products, . . . or unreasonably

interfere with a public image that the employee has established,"

among other things.     Starwood Hotels & Resorts Worldwide, Inc.,

d/b/a W San Diego and Hotel, Employees and Restaurant Employees

Int'l Union, Local 30, CLC ("Starwood"), 348 NLRB No. 24, 2006 WL

2826434, at *3 (2006).        Limitations on union attire, however,

generally must be tailored to advance the special circumstance,

and the burden is on the employer to establish both that special

circumstances   exist   and   that   those    circumstances     justify   the

breadth of the limitations imposed.          See id. at *3-4.

          We note at the outset that different considerations may

apply when employers proscribe all adornments, including union

adornments, than would apply when employers proscribe only certain

types of adornments (for example, "provocative" adornments), which




Beth Israel, 437 U.S. at 493. Nor do we think it proper to take
the Board to task, as the dissent appears to do, for failing to
provide a sufficient justification for a presumption that the
employer in this case has not seen fit to challenge. Infra at 55
n.20.


                                 - 26 -
may, on a case-by-case basis, include union adornments.      Compare

NLRB v. Harrah's Club, 337 F.2d 177, 178 n.2, 180 (9th Cir. 1964)

(all-encompassing ban), with Davison-Paxon Co., Div. of R.H. Macy

& Co. v. NLRB, 462 F.2d 364, 368 n.11 (5th Cir. 1972) (limited ban

on "anything that might offend or be controversial to a customer").

The 2013 dress ban is of the former variety, and we analyze the

ban with that understanding in mind.

                                B.

          In challenging the Board's ruling, Boch appears to ask

for a blanket seal of approval for its blanket dress ban.8   To that

end, Boch first contends that the record shows that it reasonably

believed that the 2013 dress ban would further its interest in

promoting its public image and that the Board had no basis for

requiring Boch to show anything more.      But, in pressing this

contention, Boch relies chiefly on a single D.C. Circuit case that

considered whether an employer was justified in preventing public-

facing employees from wearing a particular piece of attire with a

particular message -- there, a t-shirt likening employees to


     8 Boch notes that it provided evidence of "specific examples
of message clothing that would interfere with [its public] image,"
but Boch does so in the context of arguing that the Board should
have concluded that Boch demonstrated special circumstances that
suffice to justify the 2013 dress ban in its entirety. [Blue Br.
29] Boch thus appears to ask that we vacate the Board's order on
the ground that Boch has shown that the 2013 dress ban is lawful
in all its applications. Boch makes no argument that the Board's
remedy, requiring Boch to rescind the entire 2013 dress ban, is
unduly broad.


                              - 27 -
prisoners.     See So. New England Tel. Co. v. NLRB ("New England"),

793   F.3d     93,     96-97   (D.C.     Cir.    2015)   (invoking   t-shirt's

"straightforward" message and employer's consequently reasonable

belief as to the impact of that message on customer relations).

This case, by contrast, concerns a Board judgment about the

propriety of an employer's general ban on pins, insignias, and

message clothing.9

              Nor do we find persuasive Boch's contention that it is

no different from the employer in Starwood and thus that the Board

was required by Starwood to rule other than it did.               In Starwood,

the   Board    found    that    a    hotel    employer   demonstrated   special

circumstances to justify the employer's specific enforcement of

its general ban on uniform adornments, which meant that the

employer     could   lawfully       prevent   its   uniformed   employees   from

wearing a particular union button in public areas.               See Starwood,


      9The other cases Boch cites in connection with its contention
that Boch's interest in its public image justifies the dress ban
are similarly distinguishable. See Medco Health Solutions of Las
Vegas, Inc. v. NLRB, 701 F.3d 710, 717-18 (D.C. Cir. 2012)
(concluding that employer satisfied its burden of establishing
special circumstances to justify ban on particular t-shirt mocking
company program); Pathmark, 2004 WL 1531761, at *3 (concluding
that   employer   satisfied    burden   of   establishing   special
circumstances to justify ban on attire bearing particular union
logo, where logo "reasonably threatened" customer relationships by
giving customers the impression that they were being cheated); In
re Bell-Atlantic-Pennsylvania, Inc., 339 NLRB No. 1084, 2003 WL
22012216, at *5 (2003) (concluding that employer satisfied burden
of establishing special circumstances to justify ban on particular
t-shirt "depicting employees as squashed and lying in a pool of
blood").


                                       - 28 -
2006 WL 2826434, at *2-4.         But, in so ruling, the Board did not

simply conclude that the employer's general dress ban was lawful

in all its applications, including the one at issue, because its

imposition    would    advance    (however     marginally)    the    employer's

interest in promoting its public image.              See Starwood, 2006 WL

2826434, at *2-4; see also Nordstrom, 1982 WL 23740, at *6-7.                The

Board   instead     examined   whether   the    restriction     at   issue   was

tailored to the employer's particular interest in promoting its

public image.       See Starwood, 2006 WL 2826434, at *2-4 (concluding

that uniformed employee's wearing of a particular union button in

public areas "would have interfered with [hotel]'s use of a

particular . . . uniform (professionally-designed all-black shirt,

slacks, and apron) to create a special atmosphere for hotel

customers"); see also Nordstrom, 264 NLRB No. 95, 1982 WL 23740,

at *6-7 (1982) (concluding that fashion company, which generally

prohibited employees from wearing unfashionable dress, could not

prohibit the wearing of a particular union button, as the button

at issue was "not of a size and intrusiveness which unreasonably

interferes" with the company's "long cultivated image of fashion"

(emphasis added)).

             This    discerning   approach     accords   with    the    Board's

charge, which is to strike a balance between the employer's

legitimate    business     interests     and   the   statutorily      protected

workplace rights to organize.        See Beth Israel Hosp. v. NLRB, 437


                                    - 29 -
U.S. 483, 504 (1978) (noting that "it is the Board upon whom the

duty falls in the first instance to determine the relative strength

of the conflicting interests [of employers and employees] and to

balance their weight").     The Board thus may reasonably choose to

require employers to show why a dress rule is tailored to stamp

out those aspects of employee dress that would "unreasonably

interfere" with the employer's public image.         Starwood, 2006 WL

2826434, at *3 (emphasis added).

            Against that backdrop, the Board distinguished Starwood

by explaining that the employer in that case provided evidence

"demonstrat[ing] that its strict uniform policy was intended to

create a specific and unique environment," while Boch provided no

"comparable" evidence.     Boch, 2015 WL 1956199, at *2 n.6 (emphasis

added).10   And the record backs up the Board's conclusion regarding

the comparative weakness of Boch's showing.

            In Starwood, the employer prohibited uniformed employees

from    wearing   any   adornments   on   their   uniforms,   "including




       10The   Board   did  also   indicate   that  Starwood   was
distinguishable from the present case for the reason that Boch's
attire was not unique in the dealership-specific sense (as opposed
to in the company-specific sense), but we do not read the Board's
decision to depend on that distinction, given the Board's
independent grounds for rejecting Boch's reliance on Starwood.
See Boch, 2015 WL 1956199, at *2 n.6 (noting, in the context of
describing the "narrow factual circumstances" that the Board found
to justify the result in Starwood, that the employer in Starwood,
unlike Boch, adhered to a "strict" uniform policy and "intended to
create a specific and unique environment").


                                 - 30 -
sweatbands, scarves worn as belts, and professional association

pins," except for a small, company pin that they were required to

wear.        Starwood, 2006 WL 2826434, at *2.             And the employer in

Starwood       sought    thereby     to    "provid[e]      an    alternate      hotel

experience" and to cultivate a unique, fantasy-like ambiance.                        Id.

               By contrast, the Board supportably found that the 2013

dress ban -- unlike the dress ban involved in Starwood, 2006 WL

2826434, at *2-4 -- applies both to employees who are required to

wear     uniforms   (service       advisors,     service   technicians)        and    to

employees who are not required to wear uniforms (salespeople,

finance and administrative staff).11               The Board also supportably

found that Boch did not provide evidence that its dress code "was

intended to create a specific and unique environment," as Boch's

aim was to cultivate a general, professional environment.                       Boch,

2015     WL   1956199,   at   *2    n.6,   *3.    In   other    words,   the    Board

reasonably found that Boch was not comparable to the employer in

Starwood because Boch was generally promoting professionalism and

not something more distinctive and because Boch was willing to

tolerate a fair amount more variation in dress as to the employees

to whom the ban applies.




        11
       Boch does not challenge the Board's finding that the dress
ban applies to finance and administrative staff.       And these
personnel are required only "to dress in a manner consistent with
their level of responsibility and/or public contact" (that is, to
wear business casual attire). [J.A. 250]


                                       - 31 -
               In light of these findings, the Board acted neither

arbitrarily nor capriciously -- much less in defiance of "common

sense," as the dissent suggests, infra at 69 -- in holding that

Starwood did not control the outcome here. As the Board reasonably

concluded,       Boch    simply    failed    to    explain    why     the   additional

increment       of   variation      that    might     arise    from    non-uniformed

employees' wearing a small and unobtrusive union pin (for example)

would        unreasonably    interfere      with     the     general    professional

environment Boch sought to create.                 See Beth Israel, 437 U.S. at

504 ("The Board [i]s, of course, free to draw an inference from

the[] facts in light of its experience, the validity of which

'depends upon the rationality between what is proved and what is

inferred.'") (quoting Republic Aviation Corp. v. NLRB, 324 U.S.

793, 805 (1945)); see also Nordstrom, Inc., 1982 WL 23740, at *4

(noting as significant in cases of this nature "[t]he requirement

of uniformity of dress and concomitant severe restriction on

employee       display      of    other    personal    adornment[s]"         (emphasis

added)).12


        12
        The same reasoning explains why we do not find persuasive
Boch's reliance on the Sixth Circuit's decision in Burger King Co.
v. NLRB, 725 F.2d 1053 (6th Cir. 1984). There, too, the employer
appeared to have imposed an all-encompassing dress ban only on
employees who were subject to a strict uniform policy as opposed
to on employees who were subject only to a basic dress code. Id.
at 1054-55. We note, in any event, that Burger King has since
been called into doubt by the very circuit that promulgated that
decision.   Meijer, Inc. v. NLRB, 130 F.3d 1209, 1215 (6th Cir.



                                          - 32 -
          In challenging that ruling, Boch makes no argument about

why, in light of the workplace rights that employees presumptively

enjoy, the Board's distinction between the facts of this case and

those of Starwood is an unreasonable one to draw.     After all, it

stands to reason that the more distinctive the public image the

employer seeks to cultivate, and the less variation in dress the

employer permits in promoting that image, the more likely any

deviation in employee dress will unreasonably interfere with the

employer's promotion of that image.    But, rather than explain why

the distinguishing facts on which the Board relied are not relevant

ones, Boch simply asserts, in conclusory fashion, that it is just

like the employer in Starwood.      Boch thus provides no basis for

overturning the Board's ruling.13




1997) (noting that "not a single relevant opinion from our Circuit,
subsequent to Burger King, has adopted that case's per se approach
to [the special circumstances inquiry]"). NLRB v. Harrah's Club,
which Boch also cites, is similarly distinguishable. See 337 F.2d
at 178 n.2, 180 (noting that company was permitted to prohibit
public-facing, uniformed employees from wearing adornments).
     13 The dissent does attempt to do what Boch does not, by

offering a variety of arguments about why the Board's differential
treatment of Boch and the employer in Starwood is insufficiently
respectful of Boch's legitimate business interests. But, in doing
so, the dissent appears to give no weight to the competing concern
that, absent such differential treatment, bans on protected
activity that do not actually serve an employer's claimed
legitimate business interests would be imposed.      And since the
Board is, in general, charged with bringing its expertise to bear
on just such tradeoffs in workplace matters, we see no reason to
address these newly presented arguments about how to make such
tradeoffs, when Boch never presented them to the Board and when
Boch failed to set forth those arguments in its petition to us.


                              - 33 -
          To be sure, as Boch notes, Boch neither promulgated its

dress ban in response to union activity nor enforced its dress ban

in a discriminatory manner.   [Blue Br. 28]   But while the presence

of these circumstances may constitute grounds for invalidating a

dress ban, see Pay'n Save Corp. v. NLRB, 641 F.2d 697, 701 (9th

Cir. 1981), it does not necessarily follow that the absence of

these circumstances constitutes a ground for upholding a dress ban

of this breadth.   And Boch has not directed our attention to any

Board precedent that supports such a proposition.     Thus, the fact

that Boch did not promulgate the dress ban in response to union

activity and the fact that Boch has not enforced the ban in a

discriminatory manner are not themselves facts that require the

Board to uphold a ban of this breadth.

                                C.

          In sum, Boch does not explain why the facts on which the

Board relied to distinguish this case from Starwood supply an

arbitrary basis for the Board's ruling.    See infra at 63-70.   Nor

has Boch directed our attention to any precedent in which the

Board -- or any Circuit Court -- has held that an employer's

general public image warrants the imposition of a dress ban of

this breadth on non-uniformed employees.      We thus cannot say the

Board acted unreasonably in concluding that, in accordance with

Board precedent, Boch failed to demonstrate special circumstances

that suffice to justify this dress ban.


                              - 34 -
                                   D.

          That brings us to Boch's final contention: that its

interests in promoting workplace safety and preventing damage to

vehicles justified its outright ban on pins.           The Board, departing

from the ALJ, concluded that the ban on pins was not "narrowly

tailored" to address those concerns because the ban applied to

"employees who have contact with the public, regardless of whether

they come into contact with [Boch's] vehicles," "no evidence

support[ed] actual safety concerns related to pins worn by public

facing employees," and "image . . . was [Boch's] justification for

the entire [2013 dress ban], including its ban on pins."                Boch,

2015 WL 1956199, at *3.         But here, too, we see no basis for

rejecting the Board's ruling.

          During the administrative proceedings, Boch expressed

concern that an employee's pin could fall into an engine (assuming

the employee is working under the hood of a car) and that an

employee's pin could inadvertently damage the leather inside of a

car or scratch the car's paint.     [J.A. 115-17, 136, 139, 149, 159-

60]   In that connection, Boch rightly notes that the absence of

evidence that a risk has materialized does not necessarily mean

that the risk is not a real one.

          But   the   Board's   ruling    does   not    rest   either   on   a

rejection of the notion that cars and pins might not mix or an

acceptance of the notion that an employer must show actual harm


                                 - 35 -
from a risk to justify a measure designed to mitigate that risk.

Rather,   the    Board   came   to   the   more   limited,   and   adequately

supported, conclusion that Boch's ban on pins was not narrowly

tailored to address the safety and damage risks that Boch itself

identified, insofar as the ban was neither crafted narrowly to

target, nor was intended to target, Boch's claimed interests in

workplace safety and preventing damage to vehicles.

            The Board found that the 2013 dress ban "applies to

employees who do not typically have contact with vehicles (e.g.,

finance and administrative personnel)."           The Board also found that

the ban applies to employees "during their performance of tasks

that do not require vehicle contact."         Id.   Boch does not squarely

challenge these findings.        Rather, Boch contends that the record

does not preclude the possibility that such persons may in fact

interact with vehicles in a way that would raise safety and damage

concerns.       But the burden was on Boch to prove that special

circumstances justified the scope of the ban, and it was thus

incumbent on Boch to explain why a ban that applied as broadly as

the Board found this one to apply was warranted.

            For that reason, the key fact about the record is that

it does not contain evidence that makes unreasonable the Board's

conclusion that a more tailored restriction on pins -- either with

respect to the employees subject to the restriction, the times

when the restriction would apply, or both -- would have adequately


                                     - 36 -
served Boch's claimed interests in safety and damage prevention.

In fact, consistent with the Board's conclusion that Boch had not

met its burden of showing that the ban was adequately tailored to

the   interests    Boch    claimed      that   the   ban   served,     the   Board

supportably found that the safety and damage prevention rationales

for the sweeping ban on pins were "post hoc invention[s]."14                 Boch,

2015 WL 1956199, at *3 n.7; see also In re E & L Transp., 331 NLRB

No. 83, 2000 WL 972084, at *1 (2000) (concluding that employer's

purported interests in promoting safety and preventing damage

could not justify dress ban, where employer imposed rule for

retaliatory reasons and not for the reasons cited).               [J.A. 207]

             In that regard, the record shows that the 2010 version

of the ban permitted employees to wear company-provided pins and

appeared under the auspices of Boch's "Dress Code and Personal

Hygiene Policy."        The stated purpose of that policy, however, had

nothing to do with safety or preventing vehicle damage; rather,

the purpose was "to ensure that employee dress and personal hygiene

[we]re     consistent    with   their    job   function    and   the   Company's


      14The Board also noted, as "addition[al]" support for its
conclusion that Boch's image served as the real driving force for
the dress ban, that the "Safety" sections of the 2010 and 2013
handbooks did not reference the dress ban. Boch, 2015 WL 1956199,
at *3 n.7.    Boch notes that the "Safety" sections "d[id] not
purport to be [] exhaustive account[s] of [Boch]'s various safety
provisions," [Blue Br. 36] but, even so, the Board did not act
unreasonably in invoking that fact as added support for its
conclusion that Boch's purpose in enacting the ban on pins was to
advance its image interest and not its safety interest.


                                     - 37 -
interest in presenting a professional image to the public."    [J.A.

207]

             Moreover, the record shows that Boch, after consulting

with the Board, revised the ban by prohibiting the wearing of all

pins (including company-provided ones), because Boch did not want

to appear to be sanctioning only company-sponsored messages. [J.A.

104-05]     In doing so, however, Boch retained all other aspects of

the ban, including the ban's placement in the dress code section

of the revised handbook, which section set forth the same image-

driven purpose as the prior handbook.     [J.A. 251]

             Thus, the record provides scant basis for concluding, as

Boch contends, that a ban on pins of this breadth was needed,

either for reasons of safety or for reasons of preventing damage

to vehicles.     Rather, the uncontroverted record shows only that

the ban applies to some categories of employees who would not seem

to interact with vehicles with any frequency, that until recently

Boch allowed all of its employees to wear company-provided pins,

and that Boch apparently changed the scope of the ban on pins for

reasons unrelated to safety and damage prevention.15


       15
        The Board and Circuit precedents Boch cites in support of
its position regarding the ban on pins each involved very different
facts, as the employer in those cases imposed less sweeping
restrictions. See, e.g., Albis Plastics & United Steelworkers of
Amer., District #12, AFL-CIO, CLC, 335 NLRB No. 74, 2001 WL
1203209, at *4 (2001) (concluding that company's ban on
unauthorized stickers on employees' hardhats was warranted, where



                                - 38 -
                                V.

          For the reasons given, we grant the Board's petition

for enforcement and we deny Boch's petition for review.



           -Concurring and Dissenting Opinion Follows-




evidence showed that unauthorized stickers would reduce the
visibility of the hardhat itself or interfere with the visibility
of authorized stickers containing important safety information);
Va. Elec. & Power Co. v. NLRB, 703 F.2d 79, 81-84 (4th Cir. 1983)
(concluding that employer did not violate NLRA simply by expressing
preference that employee not wear a "large, brightly colored, and
potentially provocative button" in a public lobby, in light of the
potential for public conflict between competing unions).


                              - 39 -
           STAHL, Circuit Judge, Concurring in part and dissenting

in part.   In this case, a newly certified union alleged that some

of Boch's 2010 workplace policies were too broad, such that

employees might believe their labor rights were restrained.        Boch

began discussions with the union over possible revisions to the

policies, but, within the year, employees filed a petition to

decertify the union.        Boch turned discussions to the Board's

regional office to ensure that its policies complied with federal

law.   Before discussions were complete, the Board issued a formal

complaint based on the union's charge. Nonetheless, Boch continued

to work hand-in-hand with the Board's regional office to address

its concerns and soon issued a revised set of workplace policies.

Despite these efforts--and the Board's purported aim of working

with employers to remedy violations--the Board maintained the

breadth of its complaint and argued that Boch had failed to

repudiate its 2010 policies.

           With   respect    to   the   allegedly   violative   policies

contained in Boch's 2010 employee handbook, I concur in the result

but write separately to make clear that my concurrence is limited

to the narrow evidentiary record and legal arguments before us.

With respect to the majority's decision regarding Boch's "dress

ban" (or, what most of us might simply call a "dress code"),

however, I dissent because I believe that Boch has demonstrated

"special circumstances" warranting its policy.


                                  - 40 -
                                     I.

           As the majority points out, Boch did not challenge the

Board's ruling that the 2010 policy provisions at issue were

unlawful when imposed.    Ante, at 11.      Instead, Boch contends that

it adequately "repudiated" the alleged violations by issuing the

revised 2013 handbook.     I agree with the majority that, based on

the evidentiary record and legal arguments before us, Boch has

failed to show that the Board erred in rejecting this argument.

           In order for an employer's repudiation of prior conduct

to be effective, the repudiation "must be 'timely,' 'unambiguous,'

'specific in nature to the coercive conduct,' and 'free from other

proscribed illegal conduct.'"        Passavant Mem'l Area Hosp., 237

NLRB 138, 138 (1978). The Board also examines whether the employer

has provided "assurances" to employees that there will not be

future interferences with their rights.          Id. at 138-39.

           Boch cites cases wherein repudiation was held to be

effective despite various Passavant factors only being implicitly

and/or   partially   satisfied.       See   In   River's    Bend   Health   &

Rehabilitation Serv. ("River's Bend"), 350 NLRB 184, 184, 193

(2007)   (holding    repudiation    effective     where    employer   posted

memorandum implicitly conceding violation and implicitly providing

assurances against future violations); Broyhill Co., 260 NLRB

1366, 1366-67 (1982) (holding repudiation effective where employer

posted notice sufficiently disavowing violation and including "we


                                   - 41 -
will     not"   language      that    is    traditionally   employed     in    Board

notices).       But, as the majority points out, these cases miss the

mark.        There   is   a   difference      between   arguing   that   you   have

implicitly satisfied individual Passavant factors and arguing that

the    mere     cessation     of     an    ongoing   violation    constitutes     an

"implicit" repudiation.              Such an interpretation would make the

very concept of repudiation meaningless.                  Because Boch did not

even advise its employees that some of its 2010 policies "may have

been" overly broad, ante, at 16, I agree that the Board did not

err in finding a lack of adequate repudiation.16


        16
       Member Johnson's warning that the Passavant factors should
not be applied with "hyper-technical precision" is well taken
nonetheless. Boch Imports, Inc., 362 NLRB No. 83, 2015 WL 1956199,
at *6 (Apr. 30, 2015) (Johnson, dissenting). "[W]hat an employer
must do to cure a violation may depend on the nature of the
violation."   River's Bend, 350 NLRB at 193.      This is because
proportionality avoids punishing cooperation.        Otherwise, a
company facing a dubious complaint over a somewhat-vague policy
would have to (1) declare a violation in stark terms (which would
damage the company's reputation but provide little extra benefit
or notice to employees), or (2) stand on the contested policy
(which would vindicate the company but frustrate the purposes of
the Act). The resources of the Board and the business alike are
squandered in such situations.
     Taxpayer funds are likewise misspent when the Board fails to
advise a cooperating employer that litigation can be avoided
through repudiation. Boch fully cooperated in the revision of its
policies and was understandably surprised when the Board doggedly
pursued liability nonetheless. It is true that Boch "did not reach
an agreement with the Board" regarding repudiation, ante, at 23,
but it appears that the Board did not even raise this issue until
the final throes of litigation.    If the Board actually values
cooperation, there is little reason to litigate an expired policy
without first simply asking the employer to post a repudiation
notice. Only in the rarified air of appellate review could this



                                           - 42 -
          I write separately to emphasize that my concurrence is

limited to the narrow factual record and legal arguments in the

parties' petitions.    From what we have before us, the record

appears to have been improperly truncated.   As Boch rightly points

out, and the majority acknowledges, the ALJ seemed to remove the

challenges to the 2010 policies from the table altogether during

an initial hearing on the complaint.   Ante, at 6.   After evidence

had been heard, the Board, in its briefing to the ALJ, resuscitated

its challenges to the 2010 policies.   Ante, at 6.   Without giving

Boch an opportunity to add to the record, the ALJ found that

"[a]lthough I originally agreed with counsel for the Respondent

that it would not effectuate the policies of the Act to spend time

on these allegations which had already been remedied, a careful

examination of the Board's cases, convinces me that my initial

impression was incorrect."   Boch Imports, Inc. ("Boch Imports"),

362 NLRB No. 83, 2015 WL 1956199, at *8 (Apr. 30, 2015).

          Boch argues, quite persuasively, that it was lulled by

the ALJ into not presenting evidence of repudiation and that we

should remand to the Board and permit Boch the opportunity to

develop the record.    Unfortunately, this argument was not made

below and has been raised for the first time to us in Boch's




argument be deemed, as my colleagues put it, a "non sequitur."
Ante, at 24.


                              - 43 -
petition.     As such, it is not properly before us and we must work

with the factual record as its stands.               Ante, at 17-18 n.4.

             Apart from Boch's failure to preserve an opportunity to

develop the record, it also failed to preserve a challenge to the

underlying premise of liability.             Section 7 of the Act, 29 U.S.C.

§ 157, guarantees employees "the right to self-organization, to

form, join, or assist labor organizations, to bargain collectively

through representatives of their own choosing, and to engage in

other     concerted      activities    for     the    purpose     of    collective

bargaining or other mutual aid or protection."              Section 8(a)(1) of

the Act, 29 U.S.C. § 158(a)(1), in turn, makes it an unfair labor

practice for an employer "to interfere with, restrain, or coerce

employees in the exercise of the rights guaranteed in [Section

7]."

             In examining workplace rules, the Board first determines

whether    the    rule   explicitly     restricts      activity    protected      by

Section 7.       Martin Luther Mem'l Home, Inc. ("Martin Luther"), 343

NLRB 646, 646 (2004).        If it does, the rule is unlawful.              Id.   If

the rule does not, however, then there is only a violation if "(1)

employees    would    reasonably      construe   the    language       to   prohibit

Section 7 activity; (2) the rule was promulgated in response to

union activity; or (3) the rule has been applied to restrict the

exercise of Section 7 rights."            Id. at 647.       In evaluating the

challenged rule, the Board must give the rule a reasonable reading,


                                      - 44 -
must refrain from reading particular phrases in isolation, and

must not presume improper interference with employee rights.             Id.

at 646.

            The ALJ in this case acknowledged that the rules at

issue did not explicitly restrict Section 7 activity, were not

promulgated in response to union activity, and had not been applied

to restrict the exercise of Section 7 rights.        Boch Imports, 2015

WL 1956199, at *8.     As such, the ALJ rightly recognized that the

policies would only violate Section 8(a)(1) if employees would

reasonably construe them as prohibiting Section 7 activity.              Id.

The ALJ then purported to apply that law to the 2010 policies.

           But here, the ALJ misstepped and inexplicably abandoned

the proper legal standard in the process of attempting to apply

it.   For example, the ALJ found that particular aspects of Boch's

confidential   and   proprietary    information   rule   "could   lead    an

employee to believe that his ability to discuss his terms and

conditions of employment with fellow employees, the media or a

union were limited."     Id. (emphasis added).      Similarly, the ALJ

found that "the provision prohibiting any activity which could

harm the image or reputation of the company is clearly susceptible

of being understood to limit employees in their right to engage in

a strike, work stoppage or similar forms of concerted activities."

Id. (emphasis added).




                                   - 45 -
           This is not merely a matter of semantics.                One can

imagine a number of rules that would not reasonably be construed

by employees as limitations on Section 7 rights even if they could

be construed as limitations on Section 7 rights.           The reasonably-

construe standard is a narrow exception to the rule that neutral,

reasonable workplace policies that do not explicitly restrict

Section 7 rights generally do not violate Section 8(a)(1).               Like

the exceptions for purportedly "neutral" policies that are adopted

in response to union activities or enforced in targeted ways, the

purpose of the reasonably-construe exception is to catch those

rare policies that, while facially neutral and legitimate, can be

understood as little else but a restriction upon Section 7 rights.

           By striking policies that merely could be construed to

restrict Section 7 rights, the ALJ transformed the reasonably-

construe standard from a narrow exception into a freestanding, and

highly intrusive, test.       Such a standard would capture a far wider

sweep of plainly legitimate business policies in its maw and would

radically expand the Board's authority. In effect, such a standard

would grant the Board wide-ranging license to draft and impose its

own preferred workplace policies under the threat of litigation.

           The Board has previously disavowed this approach.               In

Martin Luther, for example, the Board declined to find a Section

8(a)(1)   violation   where    the    employer   had   adopted   rules   that

"serve[d] legitimate business purposes" and that would not be


                                     - 46 -
construed by a reasonable employee to prohibit Section 7 conduct.

See 343 NLRB at 647.    The Board further held:

           Where, as here, the rule does not refer to
           Section 7 activity, we will not conclude that
           a reasonable employee would read the rule to
           apply to such activity simply because the rule
           could be interpreted that way.       To take a
           different analytical approach would require
           the Board to find a violation whenever the rule
           could conceivably be read to cover Section 7
           activity,   even   though   that   reading   is
           unreasonable.     We decline to take that
           approach.

Id.   Therefore, the burden never should have shifted to Boch to

show repudiation because, in my view, the ALJ failed to properly

apply the correct standard of liability in the first place.17




      17
       Although "any ambiguity in [an employer's workplace policy]
must be construed against the [employer] as the promulgator of the
rule," Lafayette Park Hotel, 326 NLRB 824, 828 (1998) enf'd 203
F.3d 52 (D.C. Cir. 1999), the Board traditionally has exhibited
some skepticism about allowing ambiguity to form the basis for
liability under the reasonably-construe standard, see id. at 827
(footnote omitted) (holding that a ban on employees "fraternizing"
with guests on hotel property was not ambiguous despite the
undefined term because "[e]mployees would recognize the legitimate
business reasons for which such a rule was promulgated, and would
not reasonably believe that it reaches Section 7 activity"). The
Board's normal approach seems to be that ambiguity will not
necessarily make a rule more likely to be construed as a restraint
on Section 7 rights, see id., but that an employer cannot save
itself from a rule that would reasonably be construed as
restrictive by relying upon ambiguity as a defense, see id. at 828
(holding that a rule requiring employees to leave the "premises"
immediately after the completion of their shift violated Section
8(a)(1) because employees would reasonably read the rule as
covering   parking  areas   and   other   outside  areas   despite
respondent’s argument that it did not intend outside areas to fall
within the scope of the term "premises").



                               - 47 -
               Yet, as with Boch's failure to preserve its evidentiary

objections, Boch failed to sufficiently raise this issue before us

or below.18         With these limitations in mind, I concur in the

judgment with respect to Boch's 2010 policies.

                                         II.

               The majority also upholds the Board's decision that Boch

violated Section 8(a)(1) with its dress code policy and that Boch

failed    to    demonstrate        "special    circumstances"         justifying   the

allegedly      unlawful      policy.      Because      I   take   a    fundamentally

different view of the law in this area, I respectfully dissent.

                                          A.

               To   begin    its    analysis,    the   majority       observes     that

employees are "presumptively entitled under Section 7 to wear union

insignia and other attire during" work hours. Ante, at 25 (quoting

Pathmark Stores, Inc. & Local 342-50, United Food and Commercial

Workers Union, AFL-CIO ("Pathmark"), 342 NLRB 378, 379 (2004)).

Although the majority seems to unquestioningly accept this basic

premise, I do not.          As I shall discuss further below, I am willing

to assume without deciding that such a presumption applies in this

case (since Boch did not raise a challenge to it), but I feel


     18The majority points out that "[w]e have no reason to resolve
the issue, as this argument is neither one Boch itself made below
nor is it one Boch makes in its petition to this Court." Ante, at
19 n.5. Certainly so. That is, of course, why I concur in the
judgment with respect to Boch's 2010 policies. But judges need
not be silent bystanders to the misapplication of the law.


                                        - 48 -
compelled to comment on the silent, unexplained creep of the

Board's presumptions and the resulting subtle, but consequential,

shift in the burdens of litigation.

           The "central purpose of the Act [is] to protect and

facilitate employees' opportunity to organize unions to represent

them in collective-bargaining negotiations."         Am. Hosp. Ass'n v.

NLRB, 499 U.S. 606, 609 (1991).          As the Supreme Court has long

recognized, "the right of employees to self-organize and bargain

collectively [under Section 7] necessarily encompasses the right

effectively   to   communicate    with   one   another   regarding   self-

organization at the jobsite."        Beth Israel Hosp. v. NLRB ("Beth

Israel"), 437 U.S. 483, 491 (1978) (emphasis added).           At times,

employees' exercise of Section 7 rights in the workplace may come

into   conflict    with   their   employer's   legitimate   interest   in

controlling its property and operating its business.          To balance

the conflicting interests in such cases, the Board, with Supreme

Court approval, has developed certain legal presumptions.        See id.

at 491-95, n.10.     One of these presumptions is the right to wear

union-related paraphernalia while at work as a form of "concerted

action," i.e., to communicate about self-organization rights or

show support for a union.         See Republic Aviation Corp. v. NLRB

("Republic Aviation"), 324 U.S. 793, 803-04 (1945); Asociacion

Hosp. del Maestro, Inc. v. NLRB ("Maestro"), 842 F.2d 575, 577

(1st Cir. 1988).


                                  - 49 -
            According to the Board's more recent cases, this means

that a restriction upon the right to wear such paraphernalia at

work is presumptively unlawful, absent a showing of "special

circumstances" by the employer to justify the imposition.                       See

Starwood Hotels & Resorts Worldwide, Inc. ("Starwood"), 348 NLRB

372, 373 (2006).           For example, an employer may restrict union

insignia and apparel "when their display may jeopardize employee

safety,     damage    machinery    or     products,       exacerbate     employee

dissension, or unreasonably interfere with a public image that the

employer has established, as part of its business plan, through

appearance rules for its employees."            Bell-Atl.-Pa., Inc. ("Bell-

Atlantic"), 339 NLRB 1084, 1086 (2003), enf'd sub nom., Commc'ns

Workers of Am., Local 13000 v. NLRB, 99 F. App'x 233 (D.C. Cir.

2004).

            Note     the    difference,     however,      between      the    legal

presumption sanctioned by the Supreme Court and the supposed right

now read into Section 7 by the Board.              The former recognizes a

presumptive right to wear union-related paraphernalia while at

work   as   a   manifestation     of    employees'     right     to   communicate

effectively     regarding     self-organization      at    the   jobsite.       The

latter, on the other hand, holds as presumptively unlawful any

restrictions upon the wearing of union-related paraphernalia, even

during working hours or while the employee is on the job.                    This is

a subtle, but undoubtedly significant, shift. As the Ninth Circuit


                                       - 50 -
has observed, while the "Supreme Court has held that the wearing

of union buttons comes under the heading of 'other concerted

activities,'" it did not intend "to erect this into a rule which

makes the wearing of union buttons per se a guaranteed right" at

all times and in all places.                  NLRB v. Harrah's Club ("Harrah's"),

337 F.2d 177, 179 (9th Cir. 1964).

               In   the    realm        of   workplace     restrictions        upon    union

solicitation, for example, there is an established rule that

policies       restricting         solicitation       during     nonworking      time     in

nonworking areas are presumptively unlawful.                         In Beth Israel, the

Supreme Court reviewed a workplace restriction upon off-hours

solicitation in a hospital cafeteria.                    437 U.S. at 486.       The Court

noted that "patient use of the cafeteria, is voluntary, random,

and infrequent," and the Court found it "of critical significance

that only 1.56% of the cafeteria's patrons are patients."                             Id. at

502.      Thus,     the    Court        reaffirmed      that   the    Board    could    find

restrictions on employee solicitation during nonworking time in

nonworking areas to be presumptively violative of Section 8(a)(1).

See id. at 492-93, 508.

               The Court contrasted this presumption with that utilized

"[i]n    the    case      of   retail        marketing    establishments,       including

public    restaurants,         .    .    .    [where]    the   Board     has    held    that

solicitation . . . may be prohibited on the selling floor at all

times."     Id. at 493.            The presumption flips because, "[i]n the


                                             - 51 -
retail marketing and restaurant industries, the primary purpose of

the operation is to serve customers."                  Id. at 506.      As such, a

policy      prohibiting      solicitation       on     the   selling     floor    is

presumptively lawful because "solicitation in these areas, if

disruptive, necessarily would directly and substantially interfere

with the employer's business."           Id.

             These offsetting presumptions strike a reasoned balance

between employers' business prerogatives and employees' labor

rights.19     Indeed, a prohibition tailored to employees who are on

the clock and on the selling floor does not inappropriately

suppress employees' Section 7 rights, because "it would be an

unusual     store    or   restaurant     which       did   not   have   stockrooms,

kitchens,      and      other     nonpublic      areas"      wherein      "employee

solicitation of nonworking employees" not only could be permitted,

but "must be permitted."          Id. (emphasis added).

             In   the     realm   of   workplace      restrictions      upon   union

insignia, most of the seminal case law also reflects this logical

and easily discernable line. For example, Republic Aviation, which




     19See Republic Aviation, 324 U.S. at 803 n.10 ("The Act, of
course, does not prevent an employer from making and enforcing
reasonable rules covering the conduct of employees on company time.
Working time is for work. It is therefore within the province of
an employer to promulgate and enforce a rule prohibiting union
solicitation during working hours. Such a rule must be presumed
to be valid in the absence of evidence that it was adopted for a
discriminatory purpose." (emphases added) (quoting Peyton Packing
Co., Inc., 49 NLRB 828, 843 (1943))).


                                       - 52 -
is commonly cited for the presumptive right to wear union insignia

absent     special    circumstances,    dealt    with     a    military-aircraft

manufacturer.        See 324 U.S. at 794.       There, the Board applied a

presumption that the button restriction at issue was unlawful and

held that the employer had failed to demonstrate any evidence that

wearing insignia had an adverse impact on the plant's normal

operations.     See id. at 801-04, n.7.         Republic Aviation, however,

dealt    with   an    industrial   business.        The       question    of    what

presumption to apply to insignia restrictions for "public-facing"

employees simply never arose.

             The First Circuit's treatment of insignia in Maestro

also implicitly recognizes this distinction.                        In Maestro, we

recognized that "employees have the right to wear union-related

insignia," but also recognized that "proscriptions against the

wearing of union insignia in 'immediate patient care areas' are

not presumptively invalid." 842 F.2d at 577. The workplace policy

in   Maestro    was     fatally    flawed     because         the    hospital     had

"promulgat[ed] and enforc[ed] a rule prohibiting its employees

from wearing union insignia in all places and at all times."                    Id.

at   575    (emphases    added).       This   blanket     prohibition       was    a

presumptively unfair labor practice absent identification of any

"specific threat to patient care that wearing union insignia in

nonpatient-care areas posed."          Id. at 577 (emphasis added).




                                    - 53 -
            Only in recent years has this distinction eroded.    In

Starwood, for example, the Board held that a hotel did not violate

Section 8(a)(1) when it prohibited an employee from wearing a union

button in public areas and when it prohibited another employee

from wearing union stickers in the hotel kitchen (a nonpublic

area), but did violate Section 8(a)(1) by prohibiting an employee

from wearing a union button in other nonpublic areas.   348 NLRB at

372.   The Board's explanation for these outcomes, however, strayed

from the rule above.    Rather than finding the ban presumptively

lawful in public areas and presumptively unlawful in nonpublic

areas, the Board presumed the ban was unlawful in all areas but

then examined whether the hotel had shown "special circumstances"

justifying the prohibition with respect to the public areas (i.e.,

an interest in its public image) and with respect to the nonpublic

areas (i.e., an interest in food safety/sanitation).    Id. at 373-

76.

           This new rule--that employees possess a presumptive

right to wear union insignia at all times and in all places--is

not an exercise of the Board's expertise or an application of the

Board's experience in applying the principle of accommodation to

particular classes of circumstances or categories of rules.     See

Beth Israel, 437 U.S. at 492 ("Accommodation between [employee-

organization rights and employer-property rights] must be obtained

with as little destruction of one as is consistent with the


                               - 54 -
maintenance of the other." (alteration in original) (quoting NLRB

v. Babcock & Wilcox Co., 351 U.S. 105, 112 (1956))).   Rather, this

"presumption" seems to be an abdication of the Board's role to

carefully balance employer and employee interests.20


     20 The majority rides to the Board's rescue and argues that I
have not explained why it would be unreasonable for the Board to
apply different presumptions to solicitation and insignia. The
majority then offers its own hypothetical explanations for the
divergent treatment of solicitation and insignia. See ante, at
25-26 n.7. This misses the point entirely.
     The Board must justify using different presumptions for
solicitation and insignia.      Yet, instead of relying on its
experience and expertise to explain the insignia presumption that
it presently employs, the Board merely points to Republic Aviation
and other such cases.     These cases do not support the Board's
expansive interpretation, and the Board is not entitled to
deference when it (mis)reads judicial decisions.      If the Board
would like to extend the presumption from Republic Aviation to
include public-facing industries, then the Board--not the
majority--must undertake an "appraisal of normal conditions [in
service, rather than] industrial[,] establishments" and adopt its
new presumption after balancing the sector-wide interests of
employers and employees. Republic Aviation, 324 U.S. at 804; see
also Beth Israel, 437 U.S. at 506 (noting that it is the Board's
role to formulate "rules [that] str[ike] the appropriate balance
between organizational and employer rights in the particular
industry to which each is applicable") (emphasis added).        The
majority's ruminations about why the Board might adopt different
presumptions are irrelevant.
     In fact, the majority's own speculative justifications only
reinforce why it is important for the Board to base its
presumptions on a real-world appraisal of costs and conditions.
The majority theorizes that the "passive" wearing of insignia
"obviously" does not divert employee time or intrude upon the
workplace.    Ante, at 25-26 n.7.       But experience has shown
otherwise. The uncritical (and perhaps unwitting) expansion of
the insignia presumption has led to an interminable string of vague
and unpredictable cases over just when, where, and why messaging
attire goes "too far." See post, at 59-62. As these cases show,
not only is it quite obvious that insignia can--and do--interfere
with business, it is equally evident that the threats and burdens



                              - 55 -
            In     this   case,   Boch's      dress    code   policy   prohibited

"employees who have contact with the public" from wearing "pins,

insignias, or other message clothing."                Perhaps an employee would

interpret the rule to apply to "employees who have contact with

the public" even when they are not on the job.                Perhaps Boch left

too few opportunities for employees at the jobsite to communicate

and organize off the clock and out of the public eye.                  These might

constitute grounds for liability.             In my view, however, the Board

has not offered any explanation why a prohibition on insignia for

public-facing employees who are on duty is presumptively unlawful

under Section 8(a)(1) in this retail business.

            Because Boch did not challenge the Board's presumption,

however, we must assume the policy is presumptively unlawful.                   The

question    then    becomes   whether      Boch's      justifications     for   its

prohibition on messaging attire constitute "special circumstances"

and overcome the presumption.              Here, too, I part ways with my

colleagues in the majority.

                                         B.

            Even if Boch's dress code policy were presumptively

unlawful,    I   would    hold    that   Boch    has     demonstrated    "special

circumstances" justifying its policy.                 That is because I believe



of litigation in this area can adversely impact employer interests.
These are the kinds of industry-wide realities that must be
considered by the Board before adopting a new, broadened
presumption.


                                     - 56 -
that an employer can demonstrate special circumstances as a matter

of law if the employer reasonably believes that a dress code will

enhance its public image and the employer shows that it has

maintained, and neutrally enforced, a clear and consistent dress

code policy for public-facing employees who are on duty.                 See

Burger King Corp. v. NLRB ("Burger King"), 725 F.2d 1053, 1055

(6th Cir. 1984); Harrah's, 337 F.2d at 179.

             The ALJ in this case recited the supposedly guiding

precedent:

             In determining whether an employer, in
             furtherance of its public image business
             objective, may lawfully prohibit uniformed
             employees who have contact with the public
             from wearing union insignia, the Board
             considers the appearance and message of the
             insignia to determine whether it reasonably
             may be deemed to interfere with the employer's
             desired public image.

Boch Imports, 2015 WL 1956199, at *8 (quoting United Parcel Serv.,

312 NLRB 596, 597 (1993)).     The ALJ noted that "customer exposure

to such insignia, alone, is not a special circumstance allowing

the employer to prohibit such a display," id. (citing Meijer, Inc.,

318 NLRB 50 (1995)), and found that Boch's "blanket prohibition"

on messaging attire did not provide an opportunity to evaluate the

"numerous factors that need to be weighed to determine whether a

displayed item" threatens the employer's interest in its public

image,   "including   [the]   size   [of   the   item]   and   the   message

thereon," id.


                                 - 57 -
           The Board affirmed the ALJ's analysis, id., at *2, and

now argues in its petition that an employer's interest in its

public image cannot constitute a "special circumstance" unless the

employer demonstrates its deliberate cultivation of a particular

image as part of its business plan and tailors the limitations to

protect that image without overly impeding employees' rights.   See

Bell-Atlantic, 339 NLRB at 1086.

           The majority holds that the Board did not err in applying

these precedents, ante, at 34, but fails to examine whether these

precedents are coherent or tenable in the first place.   One of the

primary "precedents" cited by the ALJ, for example, was reversed,

and the Board's application for enforcement in that case was

denied.   See United Parcel Serv. v. NLRB, 41 F.3d 1068, 1073 (6th

Cir. 1994).

           To begin its analysis, the majority quickly disposes of

the cases relied upon by Boch that deal with prohibitions on

particular pieces of messaging attire.       Ante, at 27-28.    The

majority is right to distinguish these cases;21 however, in the


     21 See Pathmark, 342 NLRB at 379 ("Respondent had no policy
on uniforms and had permitted employees to wear other union
insignia . . . ."); Bell-Atlantic, 339 NLRB at 1085 ("Although
employees do not wear uniforms and may wear T-shirts during working
time, the Respondent's apparel standards direct supervisors to be
aware of 'disruptive appearance' by employees . . . ."); id. at
1084 ("Respondent has historically permitted all of its employees
represented by the Union to wear red union-sponsored T-shirts
displaying the Union's logo."); S. New England Tel. Co. v. NLRB



                               - 58 -
process of doing so, the majority demonstrates precisely why a

business like Boch might have legitimate reasons to adopt a broader

dress   code    policy.    That   is   because   the   Board's   precedents

regarding more limited bans on provocative attire offer little

solace to businesses that wish to maintain a decent image while

minimizing exposure to labor law liability.

           By    tacitly   encouraging   employers     to   adopt   narrower

policies limited to offensive or controversial messages, the Board

and the courts have lured businesses into a legal bog.                  Such

policies cannot be administered in any kind of predictable or

coherent manner.      Employers must examine each t-shirt, button,

sticker, or hat and make an on-the-spot judgment call, in each

instance, about whether a particular message in a particular

context has "crossed the line." Thus, the employer risks liability

every time human resources or in-house counsel draws that line

(assuming the business can afford such experts) and bears the

burden of proof to boot.      And, of course, once that determination

is made, employees are free to don a slightly altered piece of

attire, leaving the employer in a quicksand of boundary-testing

litigation.




("New England"), 793 F.3d 93, 97 (D.C. Cir. 2015) ("[T]he Board
suggests that AT&T did not enforce its ban on unprofessional
clothing in an evenhanded way . . . .").



                                  - 59 -
          The majority's own examples prove the point.     See ante,

at 27-28, 28 n.9.    How "straightforward" of a message is too

"straightforward"?22 Can an employee swap out a slogan that "mocks"

a company program with a more gentle parody?23   If we replace a t-

shirt depicting "employees as squashed and lying in a pool of

blood" with one showing employees toiling under a heavy load, can

it be worn on the selling floor over the employer's objection?24

          The Board acknowledges that its approach has led to cases

"turn[ing] on fine distinctions based on a balancing of respective

statutory interests and on unique factual circumstances."     Bell-

Atlantic, 339 NLRB at 1086.      But the Board's cases reveal a

"standard" that is more subjective than anything else.

          [I]n United Parcel Service [I], the Board
          found that an employer could prohibit the
          wearing of a 2-1/2-inch conspicuous button
          worn on a uniform, but in United Parcel
          Service [II], the Board found that an employer
          could not prohibit the wearing of a small
          inconspicuous pin on a uniform. In Evergreen
          Nursing Home, the Board found that an employer
          could prohibit the wearing of a conspicuous
          bright-yellow 2-1/4-inch button worn by nurses
          in patient-care areas, but in St. Luke's

     22  New England, 793 F.3d at 96-97 (invoking t-shirt's
"straightforward" message and employer's consequently reasonable
belief as to the impact of that message on customer relations).
     23 Medco Health Solutions of Las Vegas, Inc. v. NLRB, 701 F.3d

710, 717-18 (D.C. Cir. 2012) (concluding that employer satisfied
its burden of establishing special circumstances to justify ban on
particular t-shirt mocking company program).
     24 Bell-Atlantic, 339 NLRB at 1086 (concluding that employer

satisfied burden of establishing special circumstances to justify
ban on particular t-shirt "depicting employees as squashed and
lying in a pool of blood").


                              - 60 -
           Hospital, the Board found that an employer
           could not prohibit the wearing of a 2-1/4-inch
           button with conspicuous white and black
           lettering in light of other patient-care
           circumstances. In Noah's New York Bagels, the
           Board found that an employer could prohibit a
           phrase (added to company T-shirt) stating, "If
           it's not Union, it's not Kosher," but in
           Escabana Paper Co., the Board found that an
           employer could not prohibit buttons stating
           "Just Say NO-Mead" and "Hey Mead-Flex this."
           In Southwestern Bell Telephone Co., the Board
           found that an employer could prohibit a shirt
           stating, "Ma Bell is a Cheap Mother" but in
           Borman's Inc., the Board found that an
           employer could not prohibit a shirt stating,
           "I'm tired of bustin' my ass" alongside
           company name.

Id. (internal citations omitted).    Even a manager aware of these

cases will have difficulty making a contemporaneous assessment

when an employee shows up wearing a union button that is 2-1/4-

inches wide (rather than 2-1/2-inches wide), is a slightly-less-

conspicuous shade of mustard (rather than a conspicuous bright-

yellow), and is inscribed with an edgy (but not quite provocative)

slogan.   Pick wrong, and the employer will be liable for a labor-

rights violation.    Pick right, and the employee may return the

following day with a slightly smaller and darker button.        To

businesses seeking to avoid liability, and courts seeking to

ascertain administrable rules, the Board's standard is simply

unworkable.

           Next, the majority rejects Boch's reliance on Starwood,

which dealt with a hotel's across-the-board ban on pins and other



                              - 61 -
"adornments."    348 NLRB at 372.    According to the majority, the

Board reasonably distinguished Starwood because the dress code in

that case was meant "to create a specific and unique environment"

and required employees to wear uniforms.          Ante, at 30 (quoting

Boch Imports, 2015 WL 1956199, at *2 n.6).        Specifically, servers

wore    "professionally-designed   all-black   shirt[s],   slacks,   and

apron[s]" in order to create a "special atmosphere" for customers.

Starwood, 348 NLRB at 373.

            The majority argues that Boch, on the other hand, only

sought to "cultivate a general, professional environment" and

applied its insignia ban to all public-facing employees, even

though some had to wear uniforms (service technicians and service

advisors), some had to wear a shirt and tie or Boch Honda jersey

(salespeople),    and   some   had    to   wear     "business   casual"

(administrative and financial staff).      See ante, at 31, 31 n.11.25


       25
        More specifically, the policy stated that "[m]ale [non-
uniformed] personnel [were] expected to wear dress shirts, dress
slacks, and coordinated neckties" and "be mindful" that
undershirts "not contain logos, wording, or designs which can be
seen through a dress shirt." "Female [non-uniformed] personnel
[were] expected to wear blouses and skirts or dress slacks,
dresses, or pant suits and hosiery" according to detailed
specifications. For example, dresses and skirts were "not to be
worn shorter than 2 inches above the knee," heels were required to
be "3 inches or shorter," and blouses or shirts were required to
have "a conservative neckline" and could not "be any shorter than
the person's waistline."    Such shirts were to be worn "with a
sweater or blazer if they are strapless, sleeveless, backless, or
have very thin straps." Both genders were prohibited from wearing
"[f]lannel, leather, vinyl, denim, spandex or athletic-related
clothing" or "athletic-type footwear."


                               - 62 -
Thus, in the majority's view, Boch's desired public image was not

"distinctive" enough and its "willing[ness] to tolerate . . . more

variation in dress" meant that it could not justify prohibiting

"the additional increment of variation" that would be created by

its non-uniformed employees wearing buttons and other messaging

attire.    Ante, at 31-32.

            All    of   these    arguments       and   points     of   distinction

overlook one simple fact:            none of this is the Board's concern.

By rubber-stamping the Board's arbitrary infatuation with the

uniqueness and uniformity of workplace dress codes, the majority

has done little more than grant the Board the authority to play

"fashion police."

            With    respect     to     "uniqueness,"     one      might   be     left

wondering why the Board has any authority whatsoever to second-

guess    Boch's    style     choices    or    Boch's   judgment    that    its   own

customers will respond more favorably to a salesperson wearing a

tie than a salesperson wearing a designer t-shirt.                  Starwood, 348

NLRB at 372 n.4.        The legality of a dress code cannot credibly

turn on whether the employer thinks "business casual" befits its

image,    ante,    at   31   n.11,     or    whether   the   employer     thinks    a

"professionally-designed all-black" outfit will do the trick,

Starwood, 348 NLRB at 373.           That decision is distinctly beyond the

proper role of the Board.            In fact, visitors to Boch Honda might

be a bit perturbed if the company attempted to project a "trendy,


                                       - 63 -
distinct, and chic look."            Id. at 378.        Yet, the majority seems

untroubled    by       the   suggestion    that    an   employer's   interest   in

creating a "professional environment" deserves less respect than

an employer's interest in creating a "unique environment."                 Ante,

at   31.     In    my    view,   these    are     equally   legitimate   business

objectives and the Board's fixation on "distinctive" or "special"

atmospheres is simply unsupportable.

             Nor should the "uniformity" of an employer's chosen

dress code carry such dispositive power.                The majority makes much

of the fact that salespeople and service technicians at Boch wear

different outfits.           See ante, at 31.       But unless dealerships are

required to put salespeople in coveralls or mechanics in ties (to

preserve a "uniform" public image), I fail to see how Boch's

decision to tailor its dress code options to employees' different

roles poses any cause for concern.

             According to the majority, once Boch opens the door to

"business casual" and "tolerate[s] a fair amount [of] variation"

in its dress code, Boch forfeits the ability to keep the door

closed to "the additional increment of variation" caused by buttons

and other messaging clothing.               See ante, at 31-32.          But all

"increments       of    variation"   are    not    created    equal.     Allowing

employees to wear a variety of dress shirts will advance Boch's

chosen image; allowing employees to wear a variety of buttons and




                                      - 64 -
lanyards will undermine it.26    Indeed, the majority's increments-

of-variation theory would hardly survive a real-world encounter

with a wedding invitation: “dressy casual” may admit of variation,

but there is a difference between inviting guests to take off their

ties and inviting guests to don pins protesting the bride's choice

of groom.

            In short, the Board seems to imply that employers cannot

prevent employees from bombarding customers with colorful and

personalized proclamations on the job unless the employer is

attempting to strike a gimmicky or novel tone through the use of

completely homogeneous and inflexible uniforms.

            Boch's differentiated dress code requirements reflect

its   coherent,   and   reasonable,   vision   for   a   look   that   is

professional and appropriate for a car dealership.              As other

circuits have recognized, the Board may "dra[w] on a fund of

knowledge and expertise all its own," but "that expertise is surely

not at its peak in the realm of employer-customer relations."

Medco Health Solutions of Las Vegas, Inc. v. NLRB, 701 F.3d 710,

717 (D.C. Cir. 2012).     The Board cannot honestly believe that an




      26
       My colleagues' question as to how "a small and unobtrusive
union pin" would interfere with a "professional environment,"
ante, at 32, begs a further question: whether a slightly larger
button with a pun about the company slogan would interfere with a
"professional environment." Once the clear and consistent policy
is removed, Boch will be forced to engage in these subjective case-
by-case evaluations, as discussed above.


                                - 65 -
employer's goal of creating and maintaining a reputation for

professional    service     (both   in   style   and   substance)    does   not

constitute a legitimate business interest.

             Most business establishments . . . try to
             project a certain type of image to the public.
             One of the most essential elements in that
             image is the appearance of its uniformed
             employees who furnish that service in person
             to customers. . . . [An employer] should not
             be required to wait until it receives
             complaints or suffers a decline in business to
             prove special circumstances. Businessmen are
             required to anticipate such occurrences and
             avoid them if they wish to remain in business.
             This is a valid exercise of business judgment,
             and it is not the province of the Board or of
             this court to substitute its judgment for that
             of management so long as the exercise is
             reasonable and does not interfere with a
             protected purpose.

Harrah's, 337 F.2d at 180 (footnote omitted).

             I would instead follow the Sixth Circuit's lead in Burger

King   and    hold   that     an    employer     can   demonstrate    special

circumstances as a matter of law if the employer reasonably

believes that a dress code will enhance its public image and the

employer shows that it has maintained, and neutrally enforced, a

clear and consistent dress code policy for public-facing employees

who are on duty.      See Burger King, 725 F.2d at 1055; see also

Harrah's, 337 F.2d at 179.         The majority rejects this approach for

three reasons, none of which are persuasive.

             First, the majority notes that Burger King has been

"called into doubt by the very circuit that promulgated that


                                     - 66 -
decision."     Ante, at 32-33 n.12 (citing Meijer, Inc. v. NLRB

("Meijer"), 130 F.3d 1209, 1215 (6th Cir. 1997)).       In Meijer, the

Sixth Circuit stepped away from the Burger King rule, arguing that

the Burger King opinion "did not address, much less explain, how

its holding can be reconciled with the Supreme Court's dictate in

Republic Aviation that employees have a presumptive right to wear

union insignia, and that employers bear the affirmative burden of

demonstrating special circumstances."       130 F.3d at 1215.

             Yet, the Burger King rule is easily reconcilable with

Republic Aviation.     Republic Aviation did not deal with public-

facing employees.      As such, the Burger King rule, which only

applies where "employees have contact with the public," 725 F.2d

at 1055, would not apply to the facts of Republic Aviation on its

own terms. An employer could not, for example, overcome the burden

of proving "special circumstances" if its prohibition extended to

nonworking times or non-public places.       See Starwood, 348 NLRB at

374.

             Similarly, the employer would still shoulder the burden

of showing that it did not apply its policy in a discriminatory or

lackadaisical    fashion.    These   are   all   prerequisites   to   the

application of the Burger King rule.       See Burger King, 725 F.2d at

1055 (noting that the challenged policy must be enforced in a

"consistent and nondiscriminatory fashion").       In fact, the Meijer

court could have applied Burger King to the facts of its own case


                                - 67 -
and achieved the same result.         The employer in Meijer only loosely

enforced its policy until the union began organizing.               130 F.3d at

1211.    Only then did the employer issue a "reminder" memorandum to

employees and begin strictly enforcing its policy.               Id.

              Second,    the    majority    notes   that   Burger   King,    like

Harrah's, dealt with "employees who were subject to a strict

uniform policy as opposed to . . . employees who were subject only

to a basic dress code."           Ante, at 32 n.12.        As discussed above,

however, the uniqueness or uniformity of the image that a company

chooses to project to the public turns on "a valid exercise of

business judgment, and it is not the province of the Board or of

this court to substitute its judgment for that of management so

long as the exercise is reasonable and does not interfere with a

protected purpose."            Harrah's, 337 F.2d at 180.        Thus, to the

extent the holdings in Burger King and Harrah's only applied to

"authorized uniforms," I would extend the rule to encompass other

clearly articulated dress code expectations such as those found in

this case.     See ante, at 63 n.11.

              Finally, the majority postulates that this approach

"give[s] no weight to the competing concern that . . . bans on

protected activity that do not actually serve an employer's claimed

legitimate business interests would be imposed." Ante, at 33 n.13.

Once    one   respects    the    boundary    between   the   Board's   and   the

business's respective realms of expertise, however, this concern


                                      - 68 -
recedes.   An employer's reasonable belief that its image will

benefit from a dress code is sufficient to show that a legitimate

business interest exists.

           This   ensures   that   the   Board's   presumption   does   not

invade the proper province of an employer's business judgment.

Indeed, the problem with the Board's approach is made quite plain

by the record before us.      For instance:    What else, exactly, did

Boch need to show in order to prove that its customers preferred

a "professional environment" or that the dress code it adopted

would further that image?      Did Boch need to conduct focus group

testing, run customer surveys, or retain a stylist to "prove up"

its judgment that its employees will look more professional if

they aren't festooned in a smattering of random paraphernalia?            I

would hope not.    S. New England Tel. Co. v. NLRB, 793 F.3d 93, 94

(D.C. Cir. 2015) ("Common sense sometimes matters in resolving

legal disputes.").

           Applying a standard akin to that found in Burger King

and Harrah's, I think there is little question that Boch has

demonstrated an interest in its public image sufficient to satisfy

the special-circumstances exception.         As in Harrah's, the Board

here attacked a "prohibition against all special adornments" that

"only applied to employees coming in contact with the public" and

"did not purport to prevent the wearing of buttons in nonworking

time or in places not open to the public."         Harrah's, 337 F.2d at


                                   - 69 -
180. And there, as here, there was no evidence of unlawful purpose

or discriminatory enforcement.      Id.   Because Boch reasonably

believed that its public image would benefit from this dress code,

I would hold that Boch has satisfied the special-circumstances

exception.27

            In my view, the Board's decision reflects a cavalier

disregard for the legitimate prerogatives of those in the private

sector and put an unreasonable evidentiary burden upon employers

who decide that a professional-looking workforce will be good for

business.      Because the majority's decision only compounds the

Board's arbitrary reasoning and erroneous interpretations of law,

I respectfully dissent.28


     27  The majority claims that Boch "simply asserts, in
conclusory fashion, that it is just like the employer in Starwood,"
and so it cannot be saved by "newly presented arguments about how
to make . . . tradeoffs" in "workplace matters." See ante, at 33,
33 n.13. This is a misreading of Boch's petition, which clearly
argues that the business is the proper arbiter of its own public
image (by citing Medco and Harrah's) and that Boch has established
"special circumstances" (by invoking the Burger King rule).
     28 Given my view that Boch's "public image" interest justifies

its dress code, I do not believe that Boch's separate "safety and
damage prevention" justification is required.       Nonetheless, I
believe that the Board unduly trivializes the risk that pins pose
to the interiors, exteriors, and engines of the vehicles that are
the lifeblood of Boch's business. Boch's entire business revolves
around selling and servicing vehicles, and it is eminently
reasonable to employ precautionary measures. Perhaps, in an ideal
world, salespeople and service technicians would remember to don
and doff pins in precise correlation with tasks requiring vehicle
contact.   See ante, at 36.     And perhaps, in this ideal world,
administrative staff who do not "typically" have contact with
vehicles would remember to remove their buttons on those occasions



                               - 70 -
when they do. See ante, at 36. In such a world, the scope of
Boch's policy would be indefensible. But we do not live in that
world, and so I believe that Boch's policy involves a reasonable
preventive judgment.


                             - 71 -